DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the local unsynchronized time" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, “the or each slave device” in line 4, it not clear it is referring to the same device with “one or more slave devices” in line 3.
Claim 5 recites the limitation "the individual propagation times" in line 2. There is insufficient antecedent basis for this limitation in the claim.

, considered as non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn ( US 20150103817 A1) in view of Markhovsky ( US 20130023285 A1).
Regarding claim 1, Kuhn discloses:
A method of synchronizing signals, comprising: 
using a component/technique  ( Fig 5, Fig 18, [0074],  local time event tracker 505), to convert a future event target time specified in a time base of a master device,  into the local unsynchronized time bases of one or more slave devices ( Fig 1-2, [0050], [0057], [0060], [0064], a  mobile device e.g 115 may receive signal. E,g, beacon signal, synchronization signal etc, from a GPS or a base station to track an offset between a local clock and the global time base for determining a local clock time associated with communication events; Fig 13, [0118], determining an offset of the GTB to the local clock at a mobile device 115 for a target time for communications event ); and 
generating, by the or each slave device, an event signal at the converted time, such that a coordinated delivery of synchronized signals is achieved (Fig 6, [0084], a first communication device may communicate with a second communication device using a first local time value for the communication event, Fig 14, [0129], trigger the communication event using the determined local clock offset, Fig 17, [0146], a local time compensation offset may be generated using  local time values).
Kuhn does not explicitly disclose:
the component/technique as part of a clock tracking system, 
However, the teaching of a clock tracking system is well known in the art as evidenced by Markhovsky.
Markhovsky discloses:
a clock tracking system ( [0073]-[0075], [0306]-[0307],tracking and location system  with Kalman Filter to improve time/clock estimation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Markhovsky as mentioned above as a modification to Kuhn, such that the combination would allow to apply Kalman Filter, in order to improve time estimating accuracy, and significantly reduce error in the estimated ranging signal DLOS time-of-flight and consequently TOA, RTT and DTOA measurements.
Regarding claim 2, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
comprising converting the future event target time into the local unsynchronized time bases of a plurality of slave devices, the generating step performed by each slave device ( Kuhn, Fig 5, [0074], [0076], local time event tracker 505 on device 115,  determine a target local time value for the communication event based at least in part on the target global time value).
Regarding claim 3, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 2 as outlined above.
comprising performing the conversion at each slave device based on a respective local clock of the slave device ( Kuhn, Fig 2, abstract, [0049], Global time clients (GTCs) may receive updates from the GTS and compute offsets for communication events relative to a local clock).
using the clock tracking system ( Markhovsky,  [0073]-[0075], [0306]-[0307],tracking and location system  with Kalman Filter to improve time/clock estimation).
the combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.
Regarding claim 4, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
wherein the clock tracking system comprises a Kalman filter, digital phase-locked loop (PLL) or linear interpolation (Markhovsky,  [0073]-[0075], [0306]-[0307],tracking and location system  with Kalman Filter to improve time/clock estimation).
         The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.
Regarding claim 5, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
further comprising taking into account the individual propagation times between the master device and the slave devices ( Markhovsky, [0072], [0076], [0078], tracking and location systems  with time-of-flight).
The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.
Regarding claim 6, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 5 as outlined above.
comprising measuring the propagation times frequently to correct for their variation as conditions change ( Markhovsky, [0072], measurement technique with TOF).
The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.
Regarding claim 7, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 5 as outlined above.
comprising using two-way ranging techniques to measure the propagation times ( Markhovsky, [0227], [0248], [0411], [0422], two-way mode).
The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.

Regarding claim 8, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
comprising receiving a clock calibration message at a slave device from the master device, 
the clock calibration message comprising a transmission timestamp indicating a transmission time of the clock calibration message in the time base of the master device ( Kuhn, Fig 2-3, [0057], [0117], a beacon signal that is transmitted in a particular time interval and includes a timestamp).
Regarding claim 9, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 8 as outlined above.
comprising determining, at the slave device, a reception timestamp in the slave device's time base indicating a time of reception of the calibration message ( Kuhn, Fig 2-3, [0026]-[0027], time reception of signals is used).
Regarding claim 10, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 9 as outlined above.
comprising using the transmission timestamp and the reception timestamp to determine a conversion between the time base of the master device and the time base of the slave device and using the determined conversion to convert the future event target time ( Kuhn, [0116], [0118], time converted between global time to local time for a target time).
Regarding claim 11, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 10 as outlined above.
comprising receiving a plurality of clock calibration messages with respective transmission timestamps, determining respective reception timestamps for each clock calibration message, and determining the conversion using the plurality of transmission timestamps and reception timestamps ( Kuhn, Fig 2-3, [0027], [0057], [0117], [0143], time stamp, time of reception, time convert).
Regarding claim 12, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 8 as outlined above.
further comprising determining the conversion based on a time-of-flight, TOF, value indicating a time for the clock calibration message to travel from the master device to the slave device ( Markhovsky, [0072], [0329]-[0330], time-of-flight measurement).
The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.
Regarding claim 13, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 12 as outlined above.
comprising subtracting the TOF value from the reception timestamp or adding the TOF value to the transmission timestamp, and analyzing the resulting timestamps to determine a conversion or mapping which maps time values between the master and slave timebases ( Markhovsky, [0325]-[0329], TOF measurement).
The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.
Regarding claim 14, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 12 as outlined above.
wherein the conversion is based on an estimation algorithm, preferably a Kalman filter, the method comprising determining the conversion by providing one or more transmission timestamps in the master time base and one or more corresponding reception timestamps in the slave time base as input to the estimation algorithm, preferably after modifying either the transmission timestamp(s) or the reception timestamp(s) based on a TOF value ( Markhovsky, [0075], [0333], Kalman filter, TOF,  with estimation).
The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.
Regarding claim 15, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 14 as outlined above.
wherein converting the future event target time comprises providing the future event target time as input to the estimation algorithm, the estimation algorithm calculating a corresponding event target time in the time base of the slave device ( Kuhn, [0128], [0133]-[0135], a local clock offset may be determined using the determined target time).
Regarding claim 16, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 12 as outlined above.
comprising determining the TOF value based on a ranging exchange between the master device and the slave device ( Markhovsky, [0100], [0333], information exchanged, TOF measurement).
The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.
Regarding claim 17, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 16 as outlined above.
wherein the clock calibration message is embedded in a message transmitted as part of the ranging exchange ( Markhovsky, [0319], reference signals (including pilot and/or synchronization signals, can be also construed as a ranging signal ).
The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.
Regarding claim 18, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 17 as outlined above.
comprising: computing the future event target time based on a predetermined target time delay, TTD, value, wherein the TTD value specifies a time offset relative to the transmission timestamp of a clock calibration message, the computing preferably comprising adding the TTD value to the transmission timestamp to determine the future event target time; and converting the computed future event target time to the slave device's time base ( Kuhn, [0119]-[0120], transport delay offset, wakeup delay offset, device will be awake and able to communicate at the target time,).
Regarding claim 19, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 17 as outlined above.
wherein the future event target time comprises a predetermined absolute time value in the master device' s time base ( Kuhn, [0049], absolute and/or relative time including GPS and WWAN).
Regarding claim 20, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 18 as outlined above.
wherein the future event target time or TTD value is pre-configured at the slave device and/or communicated to the slave device by the master device (Kuhn, [0119]-[0120], target time).
Regarding claim 21, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
wherein the event signal is generated periodically at the slave device(s), the future event target time determined based on the signal period and/or a previous signal output time ( Kuhn, [0109], [0111], an event period of scheduled events, perform any processing needed to obtain WWAN time values or indicators of relative time periods (e.g., paging signals, etc.) ).
Regarding claim 22, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
wherein the master clock updates at a given frequency determining a time interval between successive clock increments, the method comprising providing to the slave device(s) additional timing information at greater time resolution, indicating an offset with respect to values of the master clock, and determining the future event target time and/or the converted time using the additional timing information (Kuhn, [0087]-[0088], multiple time sources received).
Regarding claim 23, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
comprising configuring, in advance of the converted future time, a signal interface at the slave node to generate the event signal at the converted future time ( Kuhn, [0110], [0112], claim 11, CTS may then send the populated update message (e.g., as a tuple via a shared memory interface), communicating with other device via WLAN interface).
Regarding claim 24, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
comprising determining respective different future event target times at each of a plurality of slave devices, optionally as time offsets relative to a single future target time value, and performing the conversion and generating steps at each slave device based on the respective future event target time for the slave device to generate event signals at respective different converted event times ( Kuhn, [0065]-[0066], event time, target time).
Regarding claim 25, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
comprising performing an action or generating a local event signal at the master device at the future event target time, whereby the action or signal is synchronized with the generation of event signals at the slave device(s) ( Kuhn, [0087], time synchronized in slave device).
 Regarding claim 26, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
comprising, by a slave device, outputting the event signal to a processor of the slave device ( Kuhn, Fig 5B, [0074]-[0075], local time event tracker with event processor).
Regarding claim 27, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
wherein the master device is remote from, and/or connected wirelessly to, the slave devices ( Kuhn, Fig 1, [0054], [0057], UEs connected with eNB wirelessly).
Regarding claim 28, Kuhn as modified by Markhovsky discloses all the features with respect to parent claim 1 as outlined above.
optionally using ultra-wideband (UWB) radio ( Markhovsky, [0061], [0187], wireless networks include UWB).
The combination of Kuhn and Markhovsky is obvious for the same reasons applied to the claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461